Citation Nr: 0013386	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  00-08 798	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  In August 1999, a 
representative of the Board advised the RO to withhold 20 
percent of the past-due benefits that may become due.  By 
letter dated March 9, 2000, the RO notified the claimant and 
the attorney representing him of the payment of past-due 
benefits and the referral of the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent of past-due 
benefits withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No timely response was 
received from either the veteran or the attorney.  The 
question of whether the withheld benefits should be paid to 
the claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  The Board issued a final decision on August 25, 1997 
denying service connection for chronic lumbosacral strain and 
for an ulcer disorder.

2.  The notice of disagreement that preceded the Board's 
August 1997 decision was received by the RO in July 1994.

3.  In April 1998, the attorney filed a Notice of Appearance 
with the Court to represent the veteran pro bono publica 
concerning the matters of service connection for chronic 
lumbosacral strain and for an ulcer disorder; the fee 
agreement concerning solely the lumbosacral strain claim was 
entered into between the veteran and the attorney in May 
1999.   

4.  The May 1999 fee agreement was filed with the Board in 
May 1999.

5.  The fee agreement signed by the parties in May 1999 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, such fee to be paid by VA from past-due benefits.

6.  Past-due benefits are payable based on the RO's February 
2000 rating decision that granted service connection for 
chronic lumbar strain with degenerative disc disease, and 
awarded a 20 percent disability rating effective December 17, 
1993.

CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of service connection for chronic lumbar strain with 
degenerative disc disease at L4-L5 and L5-S1 have been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have been met.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a back condition and an 
ulcer condition in a June 1994 rating decision.  The veteran 
filed a notice of disagreement (NOD) with the RO's decision 
in July 1994.  In an August 25, 1997 decision, the Board 
denied service connection for chronic lumbosacral strain and 
for an ulcer disorder.  The veteran appealed that decision to 
the Court.  In December 1998, the parties stipulated to the 
withdrawal of the appeal regarding service connection for the 
ulcer condition, and the Court vacated the Board's August 
1997 decision and ordered a remand of the remaining 
lumbosacral strain claim.  Based on this Order of the Court, 
the Board remanded the matter to the RO in September 1999.  
In a February 2000 rating decision, the RO granted service 
connection for chronic lumbar strain with degenerative disc 
disease at L4-L5 and L5-S1, with a 20 percent rating 
effective December 17, 1993.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the Board issued a final decision in August 
1997 denying service connection for chronic lumbosacral 
strain.  The attorney filed an appearance with the Court to 
represent the veteran on the lumbosacral strain issue before 
the Court in April 1998, within one year of the Board's 
decision.  The veteran's retention of the attorney was 
extended to include representation before VA, by a subsequent 
written agreement executed in May 1999.  The NOD that 
preceded the Board's August 1997 decision was received by the 
RO in July 1994, thus after the requisite November 18, 1988 
date.

The Board finds that the statutory and regulatory criteria of 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) for charging 
a fee from past-due benefits for legal services before VA are 
met.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., December 17, 1993, and the date of the grant of 
the benefit by the RO, i.e., February 29, 2000.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's May 1999 rating decision, for the period 
from December 17, 1993 to February 29, 2000.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


